DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-7 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim(s) 1-7 was/were carefully reviewed and a search with regards to independent claim(s) 1, 6-7 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-7 and specifically independent claim(s) 1, 6-7, the prior art search was found to neither anticipate nor suggest a(n) apparatus/method/medium, comprising: a generation unit that generates a graph that represents action contents in an event relating to an action of a program as an edge and represents a subject and an object of the event as respective nodes; an output unit that alters the graph with respect to an edge representing the event when an index value of the event satisfies a first predetermined condition, which index value is based on a number of occurrences or a frequency of occurrences of the event; and a second alteration unit that executes at least one of a process of altering the graph with respect to the node when an index value of the node satisfies a second predetermined condition, which index value is based on a history of operations applied to the node, and a process of altering the graph with respect to the edge when an index value of the edge satisfies a third predetermined condition, which index value is based on a history of operations applied to the edge, wherein the output unit outputs the graph altered by the first alteration unit or the second alteration unit (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Beest et al. (US 2019/0138542 A1); and
Nomura et al. (US 2017/0075746 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2612                                                                                                                                                                                         
/JENNIFER MEHMOOD/               Supervisory Patent Examiner, Art Unit 2612